—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Feldman, J.), rendered December 23, 1999, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of those branches of the defendant’s omnibus motion which were to suppress his statements to law enforcement authorities and identification testimony.
Ordered that the judgment is affirmed.
We agree with the hearing court that the police officers’ warrantless entry into the defendant’s home was made with the consent of the defendant’s grandfather, who owned the premises (see People v Nelson, 292 AD2d 397; People v Gonzalez, 222 AD2d 453; see also People v Brown, 234 AD2d 211, affd 91 NY2d 854).
Viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see CPL 470.15 [5]).
The defendant’s remaining contentions, contained in his supplemental pro se brief, are without merit. Smith, J.P., Gold-stein, Friedmann and McGinity, JJ., concur.